Citation Nr: 0828341	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  99-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for the residuals of 
pneumonia.  

2.	Entitlement to service connection for chronic bronchitis.  

3.	Entitlement to service connection for hypertension, 
including as secondary to service-connected coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to December 
1963, and from November 1965 to November 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in March 2005 and 
September 2006.  At that time, the issue of entitlement to 
service connection for coronary artery disease was included 
among the issues.  By rating decision dated in March 2008, 
service connection was awarded for coronary artery disease; 
therefore, this issue is no longer on appeal.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.	The residuals of pneumonia were not chronic during 
service, were not continuous after service until many years 
after service, and are not shown to have been caused by any 
in-service injury or disease.

2.	Bronchitis was not chronic during service, was not 
continuous after service until many years after service, and 
is not shown to have been caused by any in-service injury or 
disease.


CONCLUSIONS OF LAW

1.	Residuals of pneumonia were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.	Chronic bronchitis was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Id.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided in an October 2006 
letter.  Moreover, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

In VCAA letters dated in February 2002, March 2005, and 
October 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, VCAA-compliant notice 
was not provided to the veteran prior to the first 
unfavorable adjudication of this case; however, after VCAA-
compliant notice was sent, the claims were readjudicated in 
supplemental statements of the case in May 2002, August 2004, 
May 2006, and March 2008.  Thus, to decide the appeal now 
would not be prejudicial.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained multiple VA 
examination reports and medical opinions, private treatment 
and hospitalization records, lay statements, and personal 
hearing testimony.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  If a condition noted during service is not shown 
to be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran is seeking service connection for the residuals 
of pneumonia and for bronchitis, disorders for which he 
received treatment while on active duty.  Review of the 
service treatment records show instances where he was treated 
for these disorders; however, after review of the entire 
evidence of record, including service treatment records, 
records of VA treatment subsequent to service, private 
treatment records, and the veteran's lay statements and 
testimony at a hearing at the RO in May 1999, the Board finds 
that a preponderance of the evidence is against the claims 
for service connection for residuals of pneumonia and chronic 
bronchitis.  

After a review of the evidence, the Board finds that 
pneumonia or residuals of pneumonia, and bronchitis, were not 
chronic during service.  Review of the service treatment 
records shows that, early in his period of service, the 
veteran was seen for complaints of a recurrent cough that was 
assessed as bronchitis, and was assessed as having atypical 
pneumonia in 1979.  In January 1984, he was diagnosed as 
having chronic bronchitis, but at that time, pulmonary 
function studies were interpreted as normal.  On examination 
for retirement from service in August 1984, clinical 
evaluation of the lungs was normal and a chest X-ray study 
was negative.  

The Board also finds that pneumonia or residuals of 
pneumonia, and bronchitis, were not continuous after service 
until many years after service.  Private records of treatment 
subsequent to service show that the veteran underwent 
pulmonary function studies in November 1995.  At that time, 
the assessment was of an obstructive and restrictive 
ventilatory defect.  The veteran does not have a current 
diagnosis of chronic bronchitis.  

The Board further finds that the veteran's currently 
diagnosed moderate obstructive ventilatory defect is not 
shown to have been caused by any in-service injury or 
disease.  An examination was conducted by VA in February 
2008.  At that time, an examiner was requested to render an 
opinion regarding whether it was at least as likely as not 
that any currently assessed respiratory disorder was related 
to the pneumonia and bronchitis noted while the veteran was 
on active duty.  After reviewing the medical evidence of 
record, the examiner stated that it was less likely than not 
that the veteran's moderate obstructive ventilatory defect 
was related to the episodes of bronchitis or pneumonia during 
service.  The primary rational for this opinion was the fact 
that pulmonary function studies ten months prior to discharge 
from service were normal.  

In this case, although the veteran did experience respiratory 
disorders during service, one of which was assessed as being 
chronic, the weight of the evidence shows that such disorders 
were not chronic in service.  Notwithstanding the January 1984 
assessment of chronic bronchitis, subsequent clinical findings 
showed no disability of bronchitis at service separation.  
Such in-service diagnosis of bronchitis that includes the word 
"chronic," where subsequent clinical findings and the other 
evidence in the service treatment record does not otherwise 
establish chronicity, is not determinative on the question of 
in-service chronicity.  See 38 C.F.R. § 3.303(b). 

In addition, there is no medical evidence of a nexus between 
service and the veteran's current disorder, diagnosed as 
moderate obstructive ventilatory defect, and any in-service 
injury or disease, including bronchitis and pneumonia in 
service.  While the veteran has given sworn testimony to the 
effect that he believes that there is a relationship between 
service and his claimed disability, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical 


knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, the claim must be 
denied.  


ORDER

Service connection for the residuals of pneumonia is denied.  

Service connection for chronic bronchitis is denied.  


REMAND

The veteran is also seeking service connection for 
hypertension.  It is noted that by medical opinion dated in 
February 2008, a VA examiner has stated that it is less 
likely than not that hypertension was related to elevated 
blood pressure readings during service.  

Nevertheless, service connection may be established as being 
proximately due to or the result of a service connected 
disease or injury and service connection has been established 
for coronary artery disease.  The veteran's representative 
has pointed out that secondary service connection should be 
considered in this case, and the Board agrees that an 
examination to ascertain whether the currently diagnosed 
hypertension may be associated with the service-connected 
coronary artery disease should be undertaken.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the issue of service connection for 
hypertension, including as secondary to service-connected 
coronary artery disease, is REMANDED for the following 
action:

1.  The RO/AMC should arrange for the 
veteran's claims file to be reviewed by a 
VA physician who should be requested to 
render an opinion regarding whether it is 
at least as likely as not (probability of 
50 percent or greater) that the veteran's 
hypertension is caused or aggravated 
(permanently worsened in severity) by the 
veteran's service-connected coronary 
artery disease.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issue of service connection 
for hypertension, including as secondary to 
service-connected coronary artery disease.  
If the determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
including the secondary service connection 
regulation of 38 C.F.R. § 3.310.  The veteran 
and his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


